   Case 1:18-cv-06954-ILG-SJB Document 13 Filed 07/12/19 Page 1 of 2 PageID #: 99


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District ofNew York

                    Strike 3 Holdings, LLC                           )
                                                                     )
                                                                     )
                                                                     )
                            P/aintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1: 18-cv-06954-ILG-S B
                                                                     )
            John Doe subcriber assigned IP address                   )
                       74.73.226.180                                 )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                 AMENDED SUMMONS IN A CIVIL ACTION
T o:
       ~veJenuant
          .r, _,  ,         d _,_, ·•
                   s name an auuress
                                           John Doe subcriber assigned IP address 74.73.226.180
                                           Brooklyn, NY
       1,                            1




             A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or Odays if you
are the United States or a United States agency, or an officer or employee of the United States described in ~ed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion unde Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plainti fr s a omey,
whose name and address are: John c. Atkin, Esq.
                                           The Atkin Firm. LlC
                                           400 Rella Boulevard, Suite 165
                                           Suffern, NY 10901




        If you fail to respond, judgment by default will be entered against you for the relief demanded in t,              complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                               CLERK OF COURT


Date:         7/12/2019                                                        s/M. Layne
            ---------                                                                     Signature ofClerk or Deputy C   rk
   Case 1:18-cv-06954-ILG-SJB Document 13 Filed 07/12/19 Page 2 of 2 PageID #: 100


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1 :18-cv-06954-ILG-SJB

                                                            PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name ofindividual and title, ifany)
was received by me on (date)

           □   I personally served the summons on the individual at (place)
                                                                                  on (date)                           ;01
           □   I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides lthere,
           on (date)                               , and mailed a copy to the individual's last known address; or

           □   I served the summons on (name ofindividual)                                                                      I
                                                                                                                                I
                                                                                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)
                                                                                                                            !




                                                                                                                      ; 0


           □   I returned the summons unexecuted because                                                                                   ; or

           □   Other (specify):




           My fees are$                            for travel and $                   for services, for a total of$                 0.00


          I declare under penalty of perjury that this information is true.



Date:
                                                                                              Server's signature


                                                                                          Printed name and title




                                                                                              Server's address

Additional information regarding attempted service, etc:
